WOODSON, J.
This is an ordinary action in ejectment brought by the plaintiff against the defendant to recover a strip of ground fifteen feet wide, running north and south between blocks 222 and 223, in the city of Harrisonville, Cass county, Missouri, called a street or alley.
The petition was in the usual form, and the answer was the Statute of Limitations and a plea of an estoppel.
The trial was had before the court, a jury having been waived.
No instructions were asked or given. The court at the request of the parities made the following finding of facts:
“The court finds that the plat introduced in evidence is valid, and the same is by the court received and considered as evidence in this case.
*87“The court further finds that the defendant, her grantors and those under -whom she claims, have held open, adverse and notorious possession of the land, or all that part thereof contained within the fence now erected and standing and used to enclose her possessions, as shown by the evidence, and that same has been, continued since its beginning which was in the year-1857, and that claim has been made to title thereto,, since said date and that defendant still holds the same,, claiming title thereto, and that the statutes have run in favor of defendant and against plaintiff as to all that part within the inclosure aforesaid.
“That the owners of property in said block so occupied by defendant have purchased the same and made improvements thereon in said block, with the-knowledge of the possession of defendant and the claims of defendant.
“That defendant purchased the property and made improvements thereon in said block with the-knowledge of the fact of such occupancy, and the long continued occupancy prior to her acquiring the same, and should be protected in her purchase and claim and possession.
“That plaintiff, the city of Harrisonville, has by and through its officers, failed to take any steps or make any claim as to the same up to the time of the-bringing of this suit, which was over fifty years since the first fence was erected and possession taken, and that the present fence is located on or at the place where the fence stood or was. first erected about the year 1857, and before August 1, 1866.”

Ejectment

I. This cause having been tried by the court without a jury, and there having been no instructions asked or §’^ve:a> there is nothing for the court to-do except to determine whether or not there was sufficient evidence introduced to support the findings of the court.
*88The plat mentioned in the findings of the court is the same plat that was introduced and passed upon by this court in the case of Naylor v. Harrisonville, 207 Mo. 341.
Mattie Farmer, Lizzie Cummings, - Jones, Rilda G-idean, R. L. Foster, J. W. Graham, Nora Foster, E. 0. Deacon, U. L. Ragan and Frank Chilton all testified in substance that they had known the property in controversy ever since the early fifties; that there was then a brick house standing on a part of the ground, and that it was occupied and fenced in all the time except during a period of about one year during the war, when the fence was burned for wood, by people going there to escape “General E;wing’s Order No. 11,” in October, 1863.
A number of these witnesses testified that they •occupied the house during different years; and that when the old house was torn down a new one was •erected in place thereof, which is still standing.
There is no question but what this evidence made out a case for the defendant, and fully warranted the findings of the court.

Former Adjudication.

II. Plaintiff insists that the judgment should be reversed because the matters involved in this case were adjudicated in the case of Naylor v. Harrisonville, supra, and eases which upon stipulation abided the result of that case.
It is a sufficient answer to that contention to state that no such question was presented by the pleadings, and is therefore not properly before this court; and 'besides the matters there adjudicated were collateral to the things here presented.
Finding no error in the record the judgment is affirmed.
All concur.